PER CURIAM.
The offense in this case was committed before the effective date of the sentencing guidelines and the record does not show that the appellant affirmatively elected to be sentenced pursuant to the sentencing guidelines (§ 921.001, Fla.Stat. (1983); Fla. R.Crim.P. 3.701) anytime prior to, or during, sentencing proceeding. Therefore, the guideline sentence in this case is vacated and the cause remanded for resentencing.
SENTENCE VACATED; CAUSE REMANDED.
DAUKSCH, ORFINGER and COWART, JJ., concur.